DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

3.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ziran et al. (US Pub. No. 2020/0306618) in view of Vandoren (US Pub. No. 2016/0317907). 
With respect to claims 1 and 2, Ziran et al. teaches a magnetic 3D terrain gaming tile apparatus and method for securing a plurality of tiles to one another comprising: a plurality of magnetic 3D terrain gaming tiles 102, wherein each of the plurality of magnetic 3D terrain gaming tiles comprises: a slab having a top surface and a bottom surface (bottom surface shown in Fig. 5); a plurality of edge walls extending away from the bottom surface of the slab so as to define a bottom recess (Fig. 5); a plurality of pockets 152a-d disposed in the bottom recess (Fig. 5 – paragraph [0050]); and a plurality of disc-shaped magnets 196a-5 disposed in the plurality of pockets 152a-d Id.
Ziran et al. does not expressly disclose wherein the magnet is spherical shaped, or disclose the required polarity as claimed. However, Ziran et al., directed to the analogous art of magnetic game tiles, teaches the following to be known in the art: a plurality of spherical magnets 8 disposed in each of a plurality of pockets 6/7, with the spherical magnet 8 being rotatably captured within the pocket 6/7; and positioning a first magnetic 3D gaming tile adjacent to a second magnetic 3D gaming tile so that a spherical magnet 8 of the first magnetic 3D gaming tile aligns one of its North-South poles with a North-South pole of a counterpart spherical magnet 8 of the second magnetic 3D gaming tile (Fig.’s 4, 5-7; paragraphs [0035]-[0046]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate the spherical magnetic coupling structure of Vandoren into the 3D terrain gaming tiles of Ziran et al. The motivation to combine references is to expectantly facilitate coupling of adjacent gaming tiles in an easy and convenient manner. As Vandoren teaches, the tile coupling is achievable “because the magnets can rotate freely in the spherical cavity 7 in their housing 6” (paragraph [0044]). The proposed combination is achievable as a substitution for or an addition to the existing magnetic coupling 152/196 in Ziran et al depending on the amount of manufacturing costs the designer is willing to undertake. As a substitution, the tiles Ziran et al. will still allow for vertical coupling other game pieces to the tiles as Ziran et al. contemplates at paragraph [0050] since Vandoren teaches a “neodymium magnet” (paragraph [0037]). The modification is considered to have a reasonable expectation of success since the structure of the tiles in both Ziran and Vandoren are very similar in that the bottom recess contains the magnetic pockets and sidewalls. 


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711